Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the invention of Group II, without traverse, with the remarks filed 9-22-21 is acknowledged.

Applicant’s further election of the species of invention wherein the species of CD3-binding region has a Vh of SEQ ID NO: 66 and a Vl of SEQ ID NO: 71, and wherein the species of STn-binding region has a Vh of SEQ ID NO: 60 and a Vl of SEQ ID NO: 53 are further acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 51-62 are pending.

Claims 51-56 and 59-62 are under examination as they read on the species of CD3-binding region has a Vh of SEQ ID NO: 66 and a Vl of SEQ ID NO: 71, and wherein the species of STn-binding region has a Vh of SEQ ID NO: 60 and a Vl of SEQ ID NO: 53.

Claims 57 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-22-21.  Said claims do not encompass in their breadth the CD3-binding regions of SEQ ID NOs: 66 and 71 or the STn-binding regions of SEQ ID NOs: 60 and 53.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51-53, 60 and 62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eavarone et al. (WO2017/083582, cited on an IDS) .

The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Eavarone teaches bispecific antibodies that bind CD3 and STn, wherein the STn binding portion of said antibody comprises CDRs 4,9,11,6,7 and 8, or comprises the Vh and Vl chains of SEQ ID NOs: 60 and 53 (see Vl SEQ ID NOs: 235, 236 and Vh SEQ ID NOs: 237-241; paragraphs 25, 106 and 261-270).  Eavarone further teaches pharmaceutical compositions comprising said 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51-53, 60 and 62 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DeSander et al. (US 20160130356, cited on an IDS).

DeSander teaches bispecific antibodies that bind CD3 and STn wherein the STn binding portion of said antibody comprises CDRs 4,9,11,6,7 and 8 (see Vl SEQ ID NO:38 and Vh SEQ ID NO: 37; paragraphs 45, 51, 125, 253-260 and Example 29).  DeSander further teaches pharmaceutical compositions comprising said antibodies (see paragraphs 79-80 and 418-441).  According to DeSander at paragraph 253, “One common application for this technology is in cancer immunotherapy, where BsMAbs are engineered to simultaneously bind to a cytotoxic cell (using a receptor like CD3) and a target like a tumor cell to be destroyed.”

Claim(s) 51-53, 60 and 62 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Da Silva et al. (WO 2016/077526, cited on an IDS).

Da Silva teaches bispecific antibodies that bind CD3 and STn wherein the STn binding portion of said antibody comprises CDRs 4,9,11,6,7 and 8 (see Vl SEQ ID NO:38 and Vh SEQ ID NO: 37; paragraphs 39, 45, 119, 246-255 and Example 29).  Da Silva further teaches pharmaceutical compositions comprising said antibodies (see paragraphs 79-80 and 404-426).  According to Da Silva at paragraph 246, “One common application for this technology is in cancer immunotherapy, where BsMAbs are engineered to simultaneously bind to a cytotoxic cell (using a receptor like CD3) and a target like a tumor cell to be destroyed.”

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 54 is rejected under 35 U.S.C. 103 as being obvious over Eavarone et al. (WO2017/083582) / DeSander et al. (US 20160130356) / Da Silva et al. (WO 2016/077526), in view of Ahmed et al. (20160168211, cited herewith).

The applied references Eavarone et al., DeSander et al. and Da Silva have a common inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (a)(2).  This rejection under 35 U.S.C. 103/102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint 

The teachings of Eavarone et al., DeSander et al. and Da Silva are given above.

However, these references do not explicitly teach bispecific anti-STn x anti-CD3 antibodies wherein the CD3-binding region has the CDRs of SEQ ID NOs: 20-25 of the instant specification.

Ahmed teaches bispecific anti-GD2 x anti-CD3 humanized antibodies wherein the humanized CD3-binding region (hOKT3) has the CDRs of SEQ ID NOs: 20-25 of the instant specification (see, e.g., paragraphs 162-165; Table 5 and SEQ ID NOs: 2-23).  As was well known to the ordinarily skilled artisan at the time of applicant’s earliest filed application, humanized antibodies are more “human-like” and thus less likely to be recognized as foreign by the human immune system and thus are expected to have an improved therapeutic half-life compared to, e.g., antibodies having murine sequences (see paragraph 67 of Ahmed).

Given the reference teachings it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make a bispecific anti-STn x anti-CD3 antibody comprising the anti-STn variable domains of Eavarone et al. or DeSander et al. or Da Silva and the humanized anti-CD3 variable domains disclosed in Ahmed, said bispecific molecule being more useful for cancer immunotherapy given the humanized CD3-binding domain of Ahmed.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 54 and 61 are rejected under 35 U.S.C. 103 as being obvious over Eavarone et al. (WO2017/083582) / DeSander et al. (US 20160130356) / Da Silva et al. (WO 2016/077526), in view of Ahmed et al. (20160168211) and Liu et al. (US20150110789, cited herewith).

The applied references Eavarone et al., DeSander et al. and Da Silva have a common inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (a)(2).  This rejection under 35 U.S.C. 103/102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The teachings of Eavarone et al., DeSander et al. and Da Silva are given above.

However, these references do not explicitly teach bispecific anti-STn x anti-CD3 antibodies wherein the CD3-binding region has the CDRs of SEQ ID NOs: 20-25 of the instant specification (claim 54), or wherein the bispecific antibody of claim 51 binds the cancer cell with a half maximal effective concentration (EC50) of from about 1 nM to about 50 nM (claim 61).

Ahmed teaches bispecific anti-GD2 x anti-CD3 humanized antibodies wherein the humanized CD3-binding region (hOKT3) has the CDRs of SEQ ID NOs: 20-25 of the instant specification (see, e.g., paragraphs 162-165; Table 5 and SEQ ID NOs: 2-23).  As was well known to the ordinarily skilled artisan at the time of applicant’s earliest filed application, humanized antibodies are more “human-like” and thus less likely to be recognized as foreign by the human 

Given the reference teachings it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make a bispecific anti-STn x anti-CD3 antibody comprising the anti-STn heavy and light chains of Eavarone et al. or DeSander et al. or Da Silva and the humanized anti-CD3 heavy and light chains disclosed in Ahmed, said bispecific molecule being more useful for cancer immunotherapy given the humanized CD3-binding domain of Ahmed.

Moreover, in preparing a bispecific anti-STn x anti-CD3 antibody comprising the anti-STn variable domains of Eavarone et al. or DeSander et al. or Da Silva and the humanized anti-CD3 variable domains disclosed in Ahmed, it would have been obvious to the ordinarily skilled artisan that bispecific antibodies comprising a tumor-targeting scFv joined to a CD3-binding scFv by a Gly-Ser linker (known as a “BiTE” to the ordinarily skilled artisan) will have exceptionally short half lives in patient serum.  However, as described by Liu, an alternative bispecific antibody format comprising a CD3-binding scFv fused to the heavy chain of a tumor-associated antigen binding conventional antibody offers a number of advantages over the BiTE format such as longer serum half-life and better binding affinity for the tumor-associated antigen (see Liu at paragraph 54).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to prepare a fusion protein comprising a conventional antibody having anti-STn heavy and light chains as described by Eavarone et al. or DeSander et al. or Da Silva joined at the heavy chain C-termini to an scFv comprising the humanized anti-CD3 variable domains disclosed in Ahmed, with a reasonable expectation that said antibody will have a more favorable half-life, greater avidity for the STn target antigen, while lacking non-specific T cell activation (see Liu at paragraphs 48 and 54).
In making such a bispecific anti-STn x anti-CD3 antibody the skilled artisan will be making an antibody having an STn binding site composed of the same CDRs as recited in claim 51, and having a CD3 binding site composed of the same CDRs as recited in claim 54, and having an 50 of from about 1 nM to about 50 nM.

Insofar as applicant wishes to argue that a bispecific anti-STn x anti-CD3 antibody having an STn binding site composed of the same CDRs as recited in claim 51, and having a CD3 binding site composed of the same CDRs as recited in claim 54, and having an overall structure like that of the FV3 antibody of the instant specification (conventional anti-STn antibody having a humanized anti-CD3 scFv comprising the CDRs of SEQ ID NOs: 20-25 fused to the heavy chain C-terminus) will not bind cancer cells with an EC50 of from about 1 nM to about 50 nM, the office does not have a laboratory to prepare such antibodies or run such tests.  If applicant wishes
to contest this assertion it is applicant’s burden to show that in making such a bispecific anti-STn x anti-CD3 antibody one would not be making an antibody that will bind cancer cells with an EC50 of from about 1 nM to about 50 nM. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, claim 52 is drawn to “The bispecific antibody of claim 51, wherein the STn-binding region comprises a heavy chain variable domain (VH) comprising a sequence with at least 90% identity to the sequence of any one of SEQ ID NOs: 57-63 and a light chain variable domain (VL) comprising a sequence with at least 90% identity to the sequence of any one of SEQ ID NOs: 53-56.”  Claim 55 is drawn to “The bispecific antibody of claim 54, wherein the CD3-binding region comprises a VH comprising a sequence with at least 90% identity to the sequence of any one of SEQ ID NOs: 64-68 and a VL comprising a sequence with at least 90% identity to the sequence of any one of SEQ ID NOs: 69-72.”

Thus, claim 52 given its broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this claim would have to the skilled artisan 

To put the breadth of claimed genus into perspective, an estimate of the number of variants associated with ≥11 amino acid substitutions, deletions and/or insertions solely in CDR1 of the anti-STn heavy chain (SEQ ID NO: 60) is ≥(19)11 = ≥1x1014, which is 1000 times greater than the estimated number of stars in our galaxy (see https://www.space.com/26078-how-many-stars-are-there.html), and this does not even take into account the vastly larger genus where the ≥11 amino acid substitutions, deletions and/or insertions can be spread across any one of the CDR1, CDR2 and/or CDR3 regions of the anti-STn and anti-CD3 heavy and light chains.

However, the teachings of the instant specification are insufficient to establish possession of the breadth of bispecific antibodies encompassed by the instant claims.  Alignments of the various heavy and light chain variable domains recited in claims 52 and 55 shows that only a single amino acid has been changed in the anti-CD3 heavy chain CDR3 where the 7th amino acid was changed from Cys -> Ser and in the anti-STn CDR3 where the N-terminal most amino acid was changed from Lys -> Ala (see attached).  The skilled artisan would not recognize these exemplified changes as being representative of the vast genus of antibodies encompassed in the breadth of claims 52 and 55. 

Any number of Vh and VL CDR residues are expected, a priori, to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed Vh and VL CDRs are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.”  (see, page 416, column bridging paragraph, emphasis added).  

Vajdos goes on to teach that "[b]y analyzing panels of point mutants, a detailed map of the
binding energetics can be obtained, but the process can be very laborious because individual
mutant proteins must be made and analyzed separately. In particular, a comprehensive analysis
of an antigen binding site would ideally encompass all CDR residues, and this would require the
analysis of dozens or even hundreds of point mutants." (see page 416, right column, first
paragraph). Vajdos solution to this dilemma was to make use of a shotgun scanning mutagenesis
which "uses phage displayed libraries of protein mutants constructed using degenerate codons
with restricted diversity." While this method of making libraries of mutants representative of the
potential antigen binding CDR residues was an improvement over previous strategies as taught
by Vajdos, it nonetheless required extensive experimentation to comprehensively scan the
potential CDR sequence space (see page 416, right column, 2nd paragraph and pages 425-427,
Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR
residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been
able to say which CDR residues were actually involved in antigen binding, and which were
involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the

the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425).

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all
CDR residues of the antibody under study, but also needed a structure of the unbound antigen binding site in hand to gain a sufficient understanding of the contribution of each CDR to
antigen-binding to adequately predict which CDR residues can be changed, and to what extent,
or in what context of additional compensatory mutations in other regions of the antibody.
Moreover, given an amino acid substitution that ablated binding, without the crystal structure in
hand, still further experimentation would have been required to determine the flexibility in this
particular residue, i.e., it's general tolerance or intolerance to change.

As yet another example to illustrate the sensitivity of some antibodies to changes in their CDR residues, especially CDR3, consider the teachings of Bedouelle et al. (FEBS J. 2006 Jan;273(1):34-46, cited herewith).  While Bedouelle did not comprehensively scan all the CDR residues of their antibody using a combination of alanine and homologous substitutions as shown in Vajdos, Bedouelle did examine the effects of alanine substitutions on each of the residues of the antibody heavy and light chain CDR3 regions and showed mutation of certain residues cause a >100 fold drop in binding affinity (see Table 1).  As described by Bedouelle, some of these loss of function mutations were hypothesized to have a direct effect on antigen binding while others were hypothesized to indirectly affect the conformation of the antigen binding site, thereby indirectly affecting antigen binding (see Discussion Section).  Thus, the teachings of Bedouelle provide further illustration of the unpredictability of making mutations within the CDR region of an antibody.

Notably, while the teachings of Vajdos and Bedouelle demonstrate the unpredictable effects of even single amino acid changes on antibody:antigen binding, there is an additional level of unpredictability in the art associated with making multiple changes in any given CDR(s).  

In particular, even in those instances where one can show certain residues of a given CDR are generally tolerant of single amino acid changes, this does not necessarily mean a combination of 

Additionally, as emphasized by the teachings of Colman (Research in Immunology, 145:33-36, 1994, cited herewith) the type of CDR amino acid substitution, i.e., conservative vs. non-conservative, is not necessarily a good predictor of antigen binding: "[t]he above examples paint a confusing picture of the specificity of antibody-antigen interaction.  In one structural context, a very conservative substitution may abolish binding; in another, a nonconservative substitution may have very little effect on the binding affinity.” (see pg. 35, top of left column).  Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79: 1979-1983, March 1982, cited on an IDS) provides another example of how even a conservative change to a single amino acid residue in a CDR region of an antibody can ablate antigen binding (see, for example, Abstract).

Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the breadth of bispecific antibody variants encompassed by the instant claims.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibody-like binding molecules because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the 

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of bispecific antibody variants that bind STn and CD3.

No claims are allowed.

That said, claims 56 and 59 as they read on the species of CD3-binding region that has a Vh of SEQ ID NO: 66 and a Vl of SEQ ID NO: 71, and the species of STn-binding region that has a Vh of SEQ ID NO: 60 and a Vl of SEQ ID NO: 53 are free of the art.  However, claims 56 and 59 have not yet been examined as they read on the remaining species of Vh and Vl recited in said claims given that yet other claims reading on the elected species of antibody are rejected.  Moreover, claims 56 and 59 are objected to as being dependent upon a rejected base claim.  If applicant were to strike the portions of these claims which recite the not yet examined species of invention, and to further rewrite said claims in independent form including all of the limitations of the base claim and any intervening claims then claims 56 and 59 would be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644